PEAR TREE FUNDS Supplement Dated April 2, 2013 to Prospectus dated August 1, 2012, amended and Supplemented and Statement of Additional Information dated August 1, 2012, amended andSupplemented PEAR TREE PANAGORA DYNAMIC EMERGING MARKETS FUND Ordinary Shares (Ticker Symbol: QFFOX) Institutional Shares (Ticker Symbol: QEMAX) The information in the Pear Tree Funds’ Prospectus dated August 1, 2012, as amended and supplemented (the “Prospectus”), is hereby further supplemented as follows: The section “Summary Information-Pear Tree PanAgora Dynamic Emerging Markets Fund-Management” of the Prospectus is deleted in its entirety and replaced with the following: Management The Fund is managed by Pear Tree Advisors, Inc. The Fund is sub-advised by PanAgora Asset Management, Inc. (“PanAgora”). The following employees of PanAgora serve as the portfolio managers of the Fund: Investment Team Position at PanAgora Manager of the Fund Since Dmitri Kantsyrev, Ph.D., CFA Portfolio Manager, Equity Investments Jane Zhao, Ph.D. Director, Equity Investments Joel G. Feinberg Director, Equity Investments George Mussalli Chief Investment Officer, Head of Stock Selector Strategies, Head of Equity Research The Section “Management of Pear Tree Funds-The Sub-Advisers and Portfolio Management-Pear Tree PanAgora Dynamic Emerging Markets Fund” of the Prospectus is deleted in its entirety and replaced with the following: Pear Tree PanAgora Dynamic Emerging Markets Fund Sub-Adviser. PanAgora Asset Management, Inc. (“PanAgora”), 470 Atlantic Avenue, Boston, Massachusetts 02110, serves as the investment sub-adviser to Pear Tree PanAgora Dynamic Emerging Markets Fund. As of June 30, 2012, PanAgora had $24.5 billion in assets under management in portfolios of institutional pension and endowment funds, among others.Putnam Investments, LLC is a control person of PanAgora. Portfolio Management. Pear Tree PanAgora Dynamic Emerging Markets Fund is managed by the following team. Portfolio manager Portfolio manager experience in this Fund Primary title(s) with Sub-Adviser, primary role and investment experience Dmitri Kantsyrev, Ph.D., CFA Since 2008 Portfolio Manager, Equity Investments Dr.Kantsyrev is a Quantitative Analyst on the Dynamic Equity Modeling Team primarily responsible for conducting research for PanAgora’s Global and International Equity strategies. Dr.Kantsyrev joined PanAgora in 2007 from the University of Southern California, where he completed his studies in Finance. Dr.Kantsyrev is a CFA charterholder. Jane Zhao, Ph.D. Since 2006 Director, Equity Investments Dr. Zhao joined PanAgora in 2006 and is currently a Director on the Dynamic Equity Management Team. Her primary responsibilities include conducting research to uncover new alpha sources, building quantitative stock selection models, and managing portfolios within the Dynamic Equity strategies. Joel G. Feinberg Since 2008 Director, Equity Investments Investment professional since 2000; from 2002 to 2005 as Senior Associate of Operations at PanAgora; Research Associate in Macro Strategies in 2005 at PanAgora; Portfolio Manager, Equity Investment 2006 to 2008 with PanAgora. George Mussalli Since 2011 Chief Investment Officer, Head of Stock Selector Strategies, Head of Equity Research Mr. Mussalli is responsible for all equity strategies at PanAgora, as well as the research and management of the firm’s stock selector strategies. He is also a member of the firm’s Investment, Operating and Directors Committees. Before joining PanAgora in 2004, he was a Vice President and Portfolio Manager on the Putnam Investments Structured Equity team, where he was a portfolio manager responsible for U.S. Large Cap Structured Equity portfolios. The rest of the Prospectus remains unchanged. * * * The information in the Pear Tree Funds’ Statement of Additional Information dated August 1, 2012, as supplemented from time to time (the “SAI”), is hereby supplemented as follows: The section –“Portfolio Managers - Pear Tree PanAgora Dynamic Emerging Markets Fund – PanAgora (as of March 31, 2012)” is deleted in its entirety and replaced with the following: Pear Tree PanAgora Dynamic Emerging Markets Fund – PanAgora (as of March 31, 2012) Portfolio Manager: Category Number of All Accounts Total Assets of All Accounts* Number of Accounts Paying a Performance Fee Total Assets of Accounts Paying a Performance Fee Joel G. Feinberg Registered Investment Companies 5 $1.199 billion 0 0 Other Pooled Investment Vehicles 53 $9.87 billion 4 $401.5 million Other Accounts 46 $8.35 billion 9 $2.26 billion Dmitri Kantsyrev, Ph.D., CFA Registered Investment Companies 4 $549.6 million 0 0 Other Pooled Investment Vehicles 31 $5.68 billion 4 $401.5 million Other Accounts 29 $6.53 billion 6 $1.36 billion George Mussalli, CFA Registered Investment Companies 5 $1.199 billion 0 0 Other Pooled Investment Vehicles 53 $9.87 billion 4 $401.5 million Other Accounts 46 $8.35 billion 9 $2.26 billion Jane Zhao, Ph.D. Registered Investment Companies 4 $549.6 million 0 0 Other Pooled Investment Vehicles 31 $5.68 billion 4 $401.5 million Other Accounts 29 $6.53 billion 6 $1.36 billion * For registered investment companies, assets represent net assets of all open-end investment companies and gross assets of all closed-end investment companies. The section “Portfolio Managers - Pear Tree PanAgora Dynamic Emerging Markets Fund – PanAgora (as of March 31, 2012) - Dollar Range of Equity Securities Owned” is deleted in its entirety and replaced with the following: Pear Tree PanAgora Dynamic Emerging Markets Fund (PanAgora) $0 - $10,000 $10,001 - $50,001 - $100,000 $100,001 - $500,000 $100,001 - $500,000 Over $500,000 Joel G. Feinberg X Dmitri Kantsyrev, Ph.D., CFA X Jane Zhao, Ph.D. X George Mussalli, CFA X The rest of the Statement of Additional Information remains unchanged. * * * PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
